cca_2013043011575554 id -------------- office uilc number release date from -------------------------- sent tuesday date am to ------------------ cc subject re ivt --------- - we cannot envision a systematic problem with exam using a closing_agreement to resolve any civil tax_liabilities including penalties for tax periods already covered by federal district court's order of restitution in a criminal tax case the service's determination of civil tax_liabilities and penalties for a tax period is separate and distinct from a court's order of restitution please note however that the use of a closing_agreement for those tax periods will have no bearing or effect on the service's required assessment under sec_6201 of an amount ordered as restitution although not required it is advisable that the language of the closing_agreement make it clear to the taxpayer that the closing_agreement has no bearing on the assessment of court ordered restitution under sec_6201 also as you know the service will be precluded from collecting in full both the restitution-based assessment and the civil tax_liabilities under the closing_agreement for the same tax period ie restitution is ordered with respect to the period ending december of and the closing_agreement also covers the tax period ending december of because that would be double collection for the same tax period --------
